United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2759
                                   ___________

Marvin Chapman,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Wal-Mart Corporation,                   *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: March 1, 2010
                                 Filed: March 2, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Marvin Chapman appeals the District Court’s1 adverse grant of summary
judgment in his pro se employment-discrimination action against his former employer.
After reviewing the record de novo, see Erickson v. Farmland Indus., Inc., 271 F.3d
718, 724 (8th Cir. 2001), we conclude that summary judgment was proper for the
reasons stated by the District Court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.